Citation Nr: 0715619	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hip condition as 
secondary to 
service-connected residuals of cold injury to the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's right hip osteoarthritis is proximately due to 
or the result of service-connected residuals of cold injury 
to the feet.  


CONCLUSION OF LAW

The criteria for service connection for a hip condition as 
secondary to service-connected residuals of cold injury to 
the feet have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2006).  

The veteran contends that his service-connected residuals of 
cold injury to his feet have contributed to the development 
of a hip condition.  See August 2004 notice of disagreement 
(NOD).  Service connection for residuals of cold injury to 
the bilateral feet has been in effect since May 1946.  

The veteran's rheumatologist, Dr. R.A. Cappiello, who has 
been treating him since September 2000, has provided several 
statements in support of the veteran's claim.  He reports 
that the veteran underwent nerve conduction testing that 
confirmed an axonal-type sensorimotor peripheral neuropathy.  
Dr. Cappiello also indicates that the veteran has 
osteoarthritis, and possibly osteonecrosis, of the right hip.  
Dr. Cappiello reports that the veteran's frostbite injury 
during World War II caused a peripheral neuropathy involving 
the lower extremities, which affected his gait and placed 
abnormal stress on his hips, thus accelerating the arthritic 
process.  The veteran has required the use of a cane and, 
more recently, a scooter, in order to ambulate for any 
significant distance.  Dr. Cappiello opines that the 
veteran's arthritic changes are related to the residuals of 
cold injury to the feet.  See October 2004 and February 2006 
statements.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in November 2006, at which time he was 
diagnosed with degenerative joint disease (DJD) of the 
bilateral hips.  The VA examiner indicated that up until 
2000, there were no noted complaints or pain or dysfunction 
related to either of the veteran's hips, and further noted 
that the veteran underwent a total right knee replacement in 
1997 for DJD.  The VA examiner opined that it was less likely 
as not that the DJD of the hips was caused by or a result of 
the veteran's service-connected residuals of cold injury to 
the feet, citing the lack of evidence of a continuum of 
progressive debilitation of the veteran's hips over the 
decades and the fact that his hip problems (right worse than 
left) became manifest two years after his total right knee 
replacement.  The examiner indicated that it was more likely 
than not that his current hip disability was caused by the 
DJD of the right knee and not due to the cold injury that 
occurred 60 years ago.   

In conjunction with the veteran's claim for service 
connection for a back disability claimed as secondary to 
service-connected residuals of cold injury to the feet, which 
has subsequently been granted, the veteran underwent a VA C&P 
spine examination in October 2006.  The examiner who 
conducted that examination found that it was more likely than 
not that the veteran's back condition is due to his service-
connected disability because his gait and biomechanics have 
been drastically altered, resulting in abnormal mechanical 
strain on the back.  

Since the examiner who conducted the spine examination found 
that the veteran's residuals of cold injury to the feet had 
caused his back disability, while the examiner who conducted 
the joints examination found no link between the service-
connected disability and the diagnosed DJD of the bilateral 
hips, the RO requested that each examiner review the opinion 
provided by the other and comment as to whether their opinion 
would change after such review.

The examiner who conducted the joints examination reported 
that after reviewing both opinions and discussing his opinion 
with his associates, he had two comments to make.  First, the 
opinion provided by the other examiner related to the 
veteran's spine is mutually exclusive from his opinion since 
the comments were related to two different problems, the 
spine and joints.  Second, the examiner reported that his 
opinion remained the same.  

As the veteran's treating rheumatologist has submitted a 
probative medical opinion in favor of the veteran's claim and 
the VA joints examiner has provided a probative medical 
opinion against it, the Board exercises reasonable doubt in 
favor of the veteran in finding that service connection for 
osteoarthritis of the right hip is warranted as secondary to 
service-connected residuals of cold injury to the feet.  See 
38 C.F.R. § 3.102 (2006).  

As the Board is granting service connection, there is no need 
to discuss compliance with VA's duties to notify and assist 
found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

ORDER

Service connection for a hip condition, as secondary to 
service-connected residuals of cold injury to the feet, is 
granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


